829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clyde Michael MORGAN, Defendat-Appellant.
No. 87-6554
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided September 3, 1987.

Clyde Michael Morgan, appellant pro se.
Charles Robinson Brewer, Office of the United States Attorney, for appellee.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*  United States v. Morgan, C/A Nos. 86-178-A-C and CR 84-132-A-CR (W.D.N.C., Jan. 5, 1987).


2
AFFIRMED.



*
 Morgan's motion for a transcript at government expense is denied.  28 U.S.C. Sec. 753(f); see United States v. Shoaf, 341 F.2d 832 (4th Cir. 1964).  His motion for copies of unspecified documents is denied